DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 13, 23, and 25 have been amended.
Claims 29 and 30 have been added.
Claims 1-23, 25, and 28-30 have been examined.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23, 25, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 1 recites, on the last line, “the determination.” There is insufficient antecedent basis for this term in the claim. This rejection could be overcome by amending claim 1 to read “in response to the decode unit determining that the received instruction is one of the...outputting one or more control signals to...,” or the like. Claims 23 and 25 include similar language and are similarly rejected.
Claims 2-22 and 28-30 are rejected as depending from rejected base claims and failing to cure the deficiencies of those base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11, 13, 14, 17-23, 25, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2003/0225998 by Khan et al. (hereinafter referred to as “Khan”).
Regarding claim 1, Khan discloses: 
a computer-implemented method for decoding instructions comprising: receiving, at a decode unit, an instruction for execution by an execution unit that specifies an operation to be performed, the received instruction being an instruction from an instruction set comprising one or more instructions (Khan discloses, at ¶ [0028], computer implemented methods. As disclosed at ¶ [0029], the methods involve decoding and processing (executing) instructions using, as disclosed at ¶ [0030], a processor with decode and execute stages. This involves receiving the instructions at a decode unit, such as decode logic disclosed at ¶ [0257], and execution by an execution unit, such as execution logic disclosed at ¶ [0376]. Instructions inherently specify operations to be performed. Khan also discloses, at ¶ [0104], an ISA comprising instructions.), 
wherein: the received instruction comprises an opcode that identifies the type of operation to be performed (Khan discloses, at Tables 7 and 8, instructions whose opcodes specify the type of operations to be performed.); 
the received instruction implicitly identifies a base register for the instruction (Khan discloses, at Table 8, load and store (LD/ST) instructions that access memory at an address relative to the GP, e.g., instructions with the opcode 0x0D. Khan also discloses, at ¶ [0212], the GP is implicitly identified by these instructions.); 
a total number of bits in the received instruction that implicitly identify the base register or identify the type of operation to be performed is less than a total number of bits that identify the base register or identify the type of operation to be performed in a corresponding instruction, for the same type of operation, that explicitly identifies the base register (Khan discloses, at Table 8, instructions that explicitly identify a base register, e.g., instructions having opcodes between 0x10 and 0x16. These instructions explicitly specify the base register in operand b, which uses some number of bits. As the GP is implicitly specified by the instructions that use GP relative addressing, by definition zero bits are used to identify the GP register, which is less than the number used by the instructions that explicitly identify their base to do so.); and
the instruction set comprises one or more instructions that identify a global pointer (GP) register as an operand of the instruction (Khan discloses, at Tables 7 and 8, the ISA includes load and store (LD/ST) instructions that access memory at an address relative to the GP.); 
decoding, at the decode unit, the received instruction to determine whether the received instruction is one of the one or more instructions from the instruction set that identify the GP register as an operand of the instruction (Khan discloses, at ¶ [0101], decoding instructions. This is understood to be done by a decode unit, as discussed above, and to involve determining what the instruction is, i.e., whether the instruction is one that identifies the GP as an operand.); and 
outputting one or more control signals to cause the execution unit to perform the specified operation with the GP register as an operand when determination is positive (Khan discloses, at ¶ [0101], executing instructions. This is understood to be done by an execution unit, as discussed above. Executing an instruction discloses doing so in response to control signals and performing the operation specified by the instruction.).

Regarding claim 2, Khan, as modified, discloses the elements of claim 1, as discussed above. Khan also discloses: 
wherein the one or more instructions from the instruction set that identify the GP register as an operand of the instruction comprises one or more displacement memory access instructions that identify the GP register as a base register of the instruction, and when the received instruction is one of the one or more displacement memory access instructions, the one or more control signals cause the execution unit to perform an access of an address of the global memory based on the address stored in the GP register and an offset specified in the received instruction (Khan discloses, at Tables 7 and 8, the ISA includes load and store (LD/ST) instructions that load from memory at an address relative to the GP. These instructions access memory using the GP as a base register and add an offset. The instructions are therefore displacement memory access instructions. As discussed above, instructions are performed by the execution unit in response to control signals.).

Regarding claim 3, Khan, as modified, discloses the elements of claim 2, as discussed above. Khan also discloses: 
wherein the one or more displacement memory access instructions comprise one or more load instructions (Khan discloses, at Tables 7 and 8, the ISA includes load and store (LD/ST) instructions that load from memory.).

Regarding claim 4, Khan, as modified, discloses the elements of claim 3, as discussed above. Khan also discloses: 
wherein the one or more load instructions from the instruction set comprises a first load instruction to load data of a first size from the global memory and a second load instruction to load data of a second size from the global memory (Khan discloses, at Tables 7 and 8, the instructions can specify different data sizes, e.g., byte or word.).

Regarding claim 5, Khan, as modified, discloses the elements of claim 4, as discussed above. Khan also discloses: 
wherein the first load instruction has a different number of offset bits than the second load instruction (Khan discloses, at Tables 7 and 8, the instructions can specify different numbers of offset bits.).

Regarding claim 6, Khan, as modified, discloses the elements of claim 3, as discussed above. Khan also discloses: 
wherein the one or more load instructions comprise at least two load instructions with different bit lengths (Khan discloses, at ¶ [0108], the instructions can be different lengths, e.g., 16-bit or 32-bit.).

Regarding claim 8, Khan, as modified, discloses the elements of claim 2, as discussed above. Khan also discloses: 
wherein the one or more displacement memory access instructions comprise one or more store instructions (Khan discloses, at Tables 7 and 8, the ISA includes load and store (LD/ST) instructions that load from memory.).

Regarding claim 9, Khan, as modified, discloses the elements of claim 8, as discussed above. Khan also discloses: 
wherein the one or more store instructions comprise a first store instruction to store data of a first size in the global memory and a second store instruction to store data of a second size in the global memory (Khan discloses, at Tables 7 and 8, the instructions can specify different data sizes, e.g., byte or word.).

Regarding claim 10, Khan, as modified, discloses the elements of claim 9, as discussed above. Khan also discloses: 
wherein the first store instruction has a different number of offset bits than the second store instruction (Khan discloses, at Tables 7 and 8, the instructions can specify different numbers of offset bits.).

Regarding claim 11, Khan, as modified, discloses the elements of claim 8, as discussed above. Khan also discloses: 
wherein the one or more store instructions comprise at least two store instructions with different bit lengths (Khan discloses, at ¶ [0108], the instructions can be different lengths, e.g., 16-bit or 32-bit.).

Regarding claim 13, Khan, as modified, discloses the elements of claim 2, as discussed above. Khan also discloses: 
wherein a number of bits of the received instruction allocated to the offset is greater than a number of bits allocated to an offset in a corresponding displacement memory access instruction that explicitly identifies a base register (Khan discloses, at Table 8, an offset of 9 bits when implicitly using the GP as a base and on offset of fewer bits when not.).

Regarding claim 14, Khan, as modified, discloses the elements of claim 1, as discussed above. Khan also discloses: 
wherein the one or more instructions from the instruction set that identify the global pointer register as an operand of the instruction does identification implicitly (Khan discloses, at ¶ [0212], implicitly identifying the GP.).

Regarding claim 17, Khan, as modified, discloses the elements of claim 15, as discussed above. Khan also discloses: 
wherein the one or more register arithmetic instructions comprise at least two register arithmetic instructions with different bit lengths (Khan discloses, at ¶ [0108], the instructions can be different lengths, e.g., 16-bit or 32-bit.).

Regarding claim 18, Khan, as modified, discloses the elements of claim 1, as discussed above. Khan also discloses: 
wherein the instruction set further comprises one or more instructions that identify a program counter as an operand of the instruction; and the method further comprises: determining whether the received instruction is one of the one or more instructions that identify the program counter as an operand of the instruction; and outputting one or more control signals to cause the execution unit to perform the operation with the program counter as an operand when it is determined that the received instruction is one of one or more instructions that identify a program counter as an operand of the instruction (Khan discloses, Tables 7 and 8, instructions that use the PC as an offset. Khan also discloses, at ¶ [0101], decoding and executing instructions. This is understood to involve determining what the instruction is, i.e., whether the instruction is one that identifies the PC as an operand, and causing the execution unit to perform the operation specified by the instruction in response to control signals.).

Regarding claim 19, Khan, as modified, discloses the elements of claim 18, as discussed above. Khan also discloses: 
wherein the one or more instructions that identify the program counter as an operand of the instruction comprise an instruction to cause an aligned address at an upper N-bit immediate offset from the program counter to be calculated where N is an integer greater than two (Khan discloses, Tables 7 and 8, instructions that use the PC as an offset. Khan also discloses, at ¶ [0425], aligning an address, and, at Table 4, using upper and lower significant bit fields as an offset.).

Regarding claim 20, Khan, as modified, discloses the elements of claim 1, as discussed above. Khan also discloses: 
wherein the GP register is one of a plurality of general-purpose registers (Khan discloses, Table 2, the GP register is one of the core general purpose registers.).

Regarding claim 21, Khan, as modified, discloses the elements of claim 1, as discussed above. Khan also discloses: 
wherein the GP register is a dedicated register separate from one or more general-purpose registers (Khan discloses, Table 2, that general purpose register 26 is dedicated to the global pointer. General purpose register 26 is separate from the other general purpose registers.).

Regarding claim 22, Khan, as modified, discloses the elements of claim 1, as discussed above. Khan also discloses: 
wherein the decode unit and execution unit are part of a reduced instruction set computer (Khan discloses, at ¶ [0100], the processor is a RISC processor.).

Regarding claim 23, Khan discloses: 
a computer program product embodied in a non-transitory computer readable medium for decoding instructions, the computer program product comprising code which causes one or more processors to perform operations of: receiving, at a decode unit, an instruction for execution by an execution unit that specifies an operation to be performed, the received instruction being an instruction from an instruction set comprising one or more instructions  (Khan discloses, at ¶ [0028], computer implemented methods. As disclosed at ¶ [0029], the methods involve decoding and processing (executing) instructions using, as disclosed at ¶ [0030], a processor with decode and execute stages. This involves receiving the instructions at a decode unit, such as decode logic disclosed at ¶ [0257], and execution by an execution unit, such as execution logic disclosed at ¶ [0376]. Instructions inherently specify operations to be performed. Khan also discloses, at ¶ [0104], an ISA comprising instructions.), 
wherein: the received instruction comprises an opcode that identifies the type of operation to be performed (Khan discloses, at Tables 7 and 8, instructions whose opcodes specify the type of operations to be performed.); 
the received instruction implicitly identifies a base register for the instruction (Khan discloses, at Table 8, load and store (LD/ST) instructions that access memory at an address relative to the GP, e.g., instructions with the opcode 0x0D. Khan also discloses, at ¶ [0212], the GP is implicitly identified by these instructions.); 
a total number of bits in the received instruction that implicitly identify the base register or identify the type of operation to be performed is less than a total number of bits that identify the base register or identify the type of operation to be performed in a corresponding instruction, for the same type of operation, that explicitly identifies the base register (Khan discloses, at Table 8, instructions that explicitly identify a base register, e.g., instructions having opcodes between 0x10 and 0x16. These instructions explicitly specify the base register in operand b, which uses some number of bits. As the GP is implicitly specified by the instructions that use GP relative addressing, by definition zero bits are used to identify the GP register, which is less than the number used by the instructions that explicitly identify their base to do so.); and
the instruction set comprises one or more instructions that identify a global pointer (GP) register as an operand of the instruction (Khan discloses, at Tables 7 and 8, the ISA includes load and store (LD/ST) instructions that access memory at an address relative to the GP.); 
decoding, at the decode unit, the received instruction to determine whether the received instruction is one of the one or more instructions from the instruction set that identify the GP register as an operand of the instruction (Khan discloses, at ¶ [0101], decoding instructions. This is understood to be done by a decode unit, as discussed above, and to involve determining what the instruction is, i.e., whether the instruction is one that identifies the GP as an operand.); and 
outputting one or more control signals to cause the execution unit to perform the specified operation with the GP register as an operand when determination is positive (Khan discloses, at ¶ [0101], executing instructions. This is understood to be done by an execution unit, as discussed above. Executing an instruction discloses doing so in response to control signals and performing the operation specified by the instruction.).

Regarding claim 25, Khan discloses: 
a data processing apparatus comprising: a register file comprising a GP register, the GP register configured to store an address of global memory in which data is stored; an execution unit; and a decode unit configured to: receive an instruction for execution by the execution unit that specifies an operation to be performed, the received instruction being an instruction from an instruction set comprising one or more instructions (Khan discloses, at ¶ [0029], decoding and processing (executing) instructions using, as disclosed at ¶ [0030], a processor with decode and execute stages. The processor includes a register file including a GP register, as disclosed at ¶ [0114]. The processing involves receiving the instructions at a decode unit, such as decode logic disclosed at ¶ [0257], and execution by an execution unit, such as execution logic disclosed at ¶ [0376]. Instructions inherently specify operations to be performed.);
wherein: the received instruction comprises an opcode that identifies the type of operation to be performed (Khan discloses, at Tables 7 and 8, instructions whose opcodes specify the type of operations to be performed.); 
the received instruction implicitly identifies a base register for the instruction (Khan discloses, at Table 8, load and store (LD/ST) instructions that access memory at an address relative to the GP, e.g., instructions with the opcode 0x0D. Khan also discloses, at ¶ [0212], the GP is implicitly identified by these instructions.); 
a total number of bits in the received instruction that implicitly identify the base register or identify the type of operation to be performed is less than a total number of bits that identify the base register or identify the type of operation to be performed in a corresponding instruction, for the same type of operation, that explicitly identifies the base register (Khan discloses, at Table 8, instructions that explicitly identify a base register, e.g., instructions having opcodes between 0x10 and 0x16. These instructions explicitly specify the base register in operand b, which uses some number of bits. As the GP is implicitly specified by the instructions that use GP relative addressing, by definition zero bits are used to identify the GP register, which is less than the number used by the instructions that explicitly identify their base to do so.); 
the instruction set comprises one or more instructions that identify a global pointer (GP) register as an operand of the instruction (Khan discloses, at Tables 7 and 8, the ISA includes load and store (LD/ST) instructions that access memory at an address relative to the GP.); 
determine whether the received instruction is one of the one or more instructions that identify the GP register as an operand of the instruction (Khan discloses, at ¶ [0101], decoding instructions. This is understood to be done by a decode unit, as discussed above, and to involve determining what the instruction is, i.e., whether the instruction is one that identifies the GP as an operand.); and 
output one or more control signals to cause the execution unit to perform the specified operation with the GP register as an operand when the determination is positive (Khan discloses, at ¶ [0101], executing instructions. This is understood to be done by an execution unit, as discussed above. Executing an instruction discloses doing so in response to control signals and performing the operation specified by the instruction.).

Regarding claim 30, Khan, as modified, discloses the elements of claim 1, as discussed above. Khan also discloses:
wherein the received instructions implicitly identify the base register based on a pattern of the bits that identify the type of operation to be performed (Khan discloses, at Table 8, the opcode having a certain value, i.e., pattern of bits, constitutes explicit identification of the type of operation to be performed and implicit identification of the base register. For example, the opcode 0xOD explicitly identifies the operation as a memory access operation and implicitly identifies the base register as the GP register.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of US Publication No. 2005/0081017 by Rupley et al. (hereinafter referred to as “Rupley”).
Regarding claim 7, Khan, as modified, discloses the elements of claim 3, as discussed above. Khan also discloses: 
wherein the one or more load instructions comprise one or more load instructions to load data into a first type of register… (Khan discloses, at Tables 7 and 8, load instructions that specify destination registers of a first type, e.g., the core registers disclosed at Table 2.).
Khan does not explicitly disclose one or more load instructions to load data into a second type of register.
However, in the same field of endeavor (e.g., instruction processing) Rupley discloses:
loading data into multiple types of registers (Rupley discloses, at ¶ [0123], load and store instructions that use general purpose registers (first type) or floating point registers (second type).)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan’s load and store instructions to include using different register types, as taught by Rupley. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. That is, loading and storing using floating point registers enables additional functionality and flexibility with regard to the type of data used.

Regarding claim 12, Khan, as modified, discloses the elements of claim 8, as discussed above. Khan also discloses: 
wherein the one or more store instructions comprise one or more store instructions to store data from a first type of register… (Khan discloses, at Tables 7 and 8, store instructions that specify registers of a first type, e.g., the core registers disclosed at Table 2.).
Khan does not explicitly disclose one or more store instructions to store data from a second type of register.
However, in the same field of endeavor (e.g., instruction processing) Rupley discloses:
storing data from multiple types of registers (Rupley discloses, at ¶ [0123], load and store instructions that use general purpose registers (first type) or floating point registers (second type).)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan’s load and store instructions to include using different register types, as taught by Rupley. Doing so would involve simple substitution, and the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. That is, loading and storing using floating point registers enables additional functionality and flexibility with regard to the type of data used.

Claims 15, 16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of US Publication No. 2013/0024663 by Plondke et al. (as cited by Applicant and hereinafter referred to as “Plondke”).
Regarding claim 15, Khan, as modified, discloses the elements of claim 1, as discussed above. Khan also discloses: 
wherein the one or more instructions from the instruction set…comprise one or more register arithmetic instructions that identify…a source register of the instruction (Khan discloses, at Tables 7 and 8, register arithmetic instructions that use source registers, e.g., add/sub.).
Khan does not explicitly disclose that the aforementioned arithmetic instructions identify the GP as an operand. 
However, Khan discloses instructions that identify the GP as an operand (Khan discloses, at Tables 7 and 8, instructions that specify the GP as an operand.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan’s arithmetic instructions to use the GP as an operand. Doing so would involve simple substitution, and the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. That is, the GP is one of several registers that are used to specify an address from which operand values can be obtained.

Regarding claim 16, Khan, as modified, discloses the elements of claim 15, as discussed above. Khan does not explicitly disclose wherein the one or more register arithmetic instructions comprise a first register arithmetic instruction to add an immediate in a first unit to the address of the GP register and a second register arithmetic instruction to add an immediate in a second unit to the address of the GP register.
However, Khan discloses using different units of size for data (Khan discloses, at ¶ [0119], specifying the units for data, e.g., byte, word, etc.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan’s arithmetic instructions to use immediate values having different units. Doing so would involve simple substitution, and the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. That is, having an immediate that is specified in bytes or words is known to enable using data of different sizes.

Regarding claim 29, Khan, as modified, discloses the elements of claim 1, as discussed above. Khan does not explicitly disclose the GP register stores an address of global memory containing a global offset table (GOT) in which data including position-independent code (PIC) is stored; and the GP register is set to a start of the GOT in response to a displacement memory access instruction containing an unsigned offset.
However, in the same field of endeavor (e.g., processing instructions) Plondke discloses:
the GP register stores an address of global memory containing a global offset table (GOT) in which data including position-independent code (PIC) is stored (Plondke discloses, at ¶ [0033], the global pointer points to a global offset table in global memory used to implement position-independent code.); and 
the GP register is set to a start of the GOT in response to a displacement memory access instruction containing an unsigned offset (Plondke discloses, at ¶ [0033], the global pointer points to the first element of the global offset table.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan to include Plondke’s global offset table in order to improve performance by reducing the length of calls, which enables shorter code. See Plondke, ¶ [0004].

Response to Arguments
On pages 10-11 of the response filed April 12, 2022 (“response”), the Applicant argues, “the proposed combination does not disclose that the received instruction implicitly identifies a base register for the instruction, as independent Claims 1, 23, and 25 recite.” In support of this position, the Applicant argues, “Both of Khan's general register instruction format and Khan's Branch, MOV/CMP, ADD/SUB format include a "B-field [that] contains the source/destination for the instruction." Khan para 135 and para 136. In both cases, according to Khan, this B-field is found at bits 10 to 8 of the 16-bit instruction. Khan paras. 135 and 136, FIG. 2 (field labeled "B") and FIG. 3 (field labeled "B"). Thus, Khan's instructions explicitly identify the source register for the instruction via its 3-bit B field', and Khan does not disclose any instruction that implicitly identifies a base register for the instruction, as Claim 1 requires. While the "general register instruction format" of paragraph 13 and FIG. 2 also explicitly identifies a second source operand for the instruction (Khan para. 135, bits 7-5), the fact that Khan's "general register instruction format" explicitly identifies both a source register and a second source operand certainly does not mean that Khan's instruction implicitly identifies a base register for the instruction, as Claim 1 requires.”
Though fully considered, the Examiner respectfully disagrees. In view of the amendments, the Examiner has clarified the rejection such that the claimed instruction that implicitly identifies a base register is interpreted as reading on Khan’s 16-bit instructions that specify pointer relative addressing, while the claimed instruction that explicitly identifies a base register is interpreted as reading on Khan’s 16-bit instructions that specify register based addressing. For example, Khan’s Table 8 shows that instructions having the opcode 0x0D use GP relative addressing, while instructions having an opcode in the range 0x10-0x16 use an explicitly specified register to for the base address. That the GP is implicitly specified is disclosed at ¶ [0212] of Khan. 
The Examiner has also provided, as further clarification, a copy of the ARCompact ISA. Attention is drawn to pages 160 and 164, which further explain the instructions. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On page 11 of the response the Applicant argues, “Khan does not disclose that a total number of bits in the received instruction that implicitly identify the base register or identify the type of operation to be performed is less than a total number of bits that identify the base register or identify the type of operation to be performed in a corresponding instruction, for the same type of operation, that explicitly identifies the base register, as independent Claim 1 recites. For example, as explained above, Khan's "general register instruction format" instruction and Khan's "Branch, MOV/CMP, ADD/SUB format" instruction explicitly identify the source register in bits 10 to 8, and in fact the "general register instruction format" instruction also explicitly identifies a second source operand in bits 7 to 5, and thus Khan does not disclose any instruction for which a number of bits in the received instruction implicitly identify the base register, as Claim 1 requires. In addition, Claim 1 requires that a total number of bits in the received instruction that implicitly identify the base register or identify the type of operation to be performed is less than a total number of bits that identify the base register or identify the type of operation to be performed in a corresponding instruction, for the same type of operation, that explicitly identifies the base register. While the Office Action appears to compare Khan's "general register instruction format" instruction with Khan's "Branch, MOV/CMP, ADD/SUB format" (both of which explicitly disclose a source register, as explained above), those are not corresponding instructions, for the same type of operation, as Claim 1 requires.”
Though fully considered, the Examiner respectfully disagrees. As noted above, Khan discloses instructions that implicitly identify a base register, such as the GP register and Khan also discloses instructions that explicitly specify a base register. Since implicit identification means that no bits are needed to specify the register, this discloses using fewer bits than in are used for explicit identification. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On page 12 of the response the Applicant argues, “Independent Claims 23 and 25 recite similar features to those discussed above with respect to Claim 1, and Claims 23 and 25 are allowable for at least the same reasons as discussed above with respect to Claim 1. Applicant therefore respectfully requests the Examiner to allow independent Claims 1, 23, and 25 and all their dependent claims.”
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
ARCompact ISA Programmer’s Reference describes instruction formats for register offset and pointer relative memory access instructions.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183